DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on May 25, 2022, claims 21, 29 and 36-37 have been amended. 
The amendment to independent claims 21, 29 and 36 overcome the embodiment as shown in Figs. 4B-6C and 8E of Yu reference. Examiner acknowledges that the robotic system as shown in Figs. 4B-6C and 8E fails to disclose the new limitation of a first arm support comprising a first bar having a fixed length between a distal end and a proximal end and a first robotic arm movably mounted to the first bar, wherein the first robotic arm is configured to translate along the fixed length of the first bar.
However, further consideration of Yu reference, the robotic system 1000 as shown in Fig. 10A of Yu’s drawings read on the new limitation in independent claim 36. The rejection of independent claim 36 is set forth in detail below.

Priority
This application is a continuation application of U.S. patent application Ser. No. 16/234,975, filed on Dec. 28, 2018, which claims priority to U.S. Provisional Application No. 62/618,489, filed Jan. 17, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0331477, which is cited in the IDS filed on 01/19/21 and in the most recent Office Action).

Referring to claim 36, Yu discloses the robotic medical system 1000 (Figs. 9B and 10A-10D. Fig. 10A is reproduced and annotated below), comprising: 
a table 101 (Fig. 10A) configured to support a patient; 
a support 102 (Fig. 10A) extending between a first end and second end along a first axis, the first end coupled to the table 101; 
a base 103 (Fig. 10A) coupled to the second end of the support 102; 
an arm support 980B (rail 980B as shown in Fig. 10A, para [0143]) coupled to the support, the arm support comprising a bar having a fixed length between a distal end and a proximal end (Fig. 10A) extending along a second axis different from the first axis (the axis of first bar 980B, which is horizontal to the ground, while the central longitudinal axis of base 102 is vertical to the ground); and 
a first robotic arm 470B or 470C (Fig. 9B) movably mounted to the bar 980B (Fig. 9B); wherein the bar is configured for stowage under the table and within a perimeter of the table when viewed from above (Fig. 10A show rail 980B is within a cover of base 103 and within a perimeter of the table 101 when viewed from above)

    PNG
    media_image1.png
    417
    444
    media_image1.png
    Greyscale


Referring to claim 37, Yu discloses the system of claim 36, wherein: the first robotic arm 470B is configured to translate along the bar 980B; and the bar 980B is configured to support a second robotic arm 470C movably mounted to the bar, the second robotic arm configured to translate along the bar (Figs. 9B).

Referring to claim 38, Yu discloses the system of claim 36, wherein the bar 980B is stowed entirely within the perimeter of the bed when viewed from above (Figs. 9B-10A show rail 980B is within a cover of base 103 and within a perimeter of the table 101 when viewed from above).

Referring to claim 39, Yu discloses the system of claim 36, wherein the base 103 comprises a recess configured to receive the bar for the stowage (Fig. 9B).

Referring to claim 40, Yu discloses the system of claim 36, wherein the base 103 is configured to rest on a support surface (as shown in Fig. 9B one of ordinary kill in the art will understand that the base 103 is rest on a floor of operating room).

Allowable Subject Matter
Claims 21-35 are allowable.
As to claim 21 and 29, the prior art of record alone or in combination fails to discloses a robotic medical system comprising: inter alia, a first arm support coupled to one of the table, column, or the base by a first joint, the first arm support comprising a first bar having a fixed length between a distal end and a proximal end; and a first robotic arm movably mounted to the first bar, wherein the first robotic arm is configured to translate along the fixed length of the first bar; wherein the first bar is configured for stowage in a first position under the table.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771